Dewey, J.
The court are of opinion that it was not necessary to give three months’ notice to the defendant, before instituting the action. The ruling of the court of common pleas, upon this point, was right. If the plaintiff gave notice to the defendant, on the 18th of November 1842, to quit the premises, and the defendant assented thereto, and acted thereupon, although he might not actually have removed until the day following; yet these facts would authorize a jury to infer the termination of the contract on the 18th, and the plaintiff might well maintain this action, without a previous demand of payment

Exceptions overruled.